                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION


 In re: Pete McCullough III                )
                                           )              Case No.: 19-80950-CRJ-7
       SSN: xxx-xx-3714                    )
                                           )
             Debtor.                       )              CHAPTER 7
 __________________________________________)


     ORDER APPROVING CREDITOR’S AMENDED MOTION TO REOPEN CASE

        This matter came before the Court for hearing upon the Creditor’s Amended Motion to
 Reopen Chapter 7 Case and Relief from this Court’s Order of Discharge Based on Extraordinary
 Circumstances (Doc. 33). After proper notice a hearing was held on September 18, 2019
 whereupon Tazewell T. Shepard IV appeared on behalf of the Creditor and Jeffrey B. Irby
 appeared on behalf of the Debtor.

         Upon this Court’s consideration of the pleading and oral argument by the parties, this
 Court finds just cause to reopen the Debtor’s Chapter 7 case.

        It is therefore ORDERED, ADJUDGED and DECREED that the Creditor’s Amended
 Motion to Reopen Chapter 7 Case and Relief from this Court’s Order of Discharge Based on
 Extraordinary Circumstances is APPROVED. The Debtor’s Chapter 7 case is hereby
 REOPENED.

 Dated this the 19th day of September, 2019.

                                                   /s/ Clifton R. Jessup, Jr.
                                                   Clifton R. Jessup, Jr.
                                                   United States Bankruptcy Judge




 Prepared by:
 Tazewell T. Shepard IV
 Attorney for Creditor




Case 19-80950-CRJ7        Doc 37    Filed 09/19/19 Entered 09/19/19 15:39:55         Desc Main
                                   Document      Page 1 of 1
